Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 1 of 7 PageID: 374




                                                                                   JOSEPH A. BAHGAT
                                                                                   Managing Attorney

                                                                                   +1 732 733 2396
                                                                                   joe@privacyfirm.law



                                                                                   197 Buck Hill Road
                                                                                   Albrightsville PA 18210-3857



      23 March 2021

      FILED ELECTRONICALLY

      The Honorable Leda Dunn Wettre
      Martin Luther King Building & U.S. Courthouse
      50 Walnut Street, Rm. 3C
      Newark, New Jersey 07101

      Re:    Pemberton v. Twp. of Edison, et al., No. 2:20-cv-04411-MCA-LDW

      Dear Judge Wettre:

      I am writing on behalf of plaintiﬀ Crista Pemberton to update the court in advance
      of the upcoming status conference regarding what has taken place since the parties
      filed their joint discovery dispute letter on Feb. 16, 2021. The status conference is
      currently scheduled for Mar. 30, 2021 at 4:30 p.m.

                      PLAINTIFF’S REQUESTS FOR PRODUCTION
               Second Set of Requests for Production Propounded
                         to Defendant Edison Township

      Defendant Edison Township’s responses to plaintiﬀ’s second set of requests for
      production were due on Mar. 5, 2021, however, to date none have been received.
      On Mar. 16, 2021 I sent a letter to defense counsel reminding him of defendant’s
      outstanding discovery obligations, however, in a subsequent letter received from
      defense counsel he indicated that defendant is willfully refusing to provide any
      responses to the same.




                         LEGAL PROS FOR YOUR INTERNET WOES S M


                           PHILADELPHIA • NEW BRUNSWICK • COLUMBUS
                                      https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 2 of 7 PageID: 375


                                                                                      Hon. Leda Dunn Wettre
                                                                                                   23-Mar-21
                                                                                                       2 of 5




                First Set of Requests for Production Propounded
                          to Defendant Edison Township

      On Mar. 19, 2021 I received an additional 400 pages of documents provided by
      defendant Edison Township pursuant to plaintiﬀ’s request for production (RPD)
      no. 1 (propounded Aug. 19, 2020), however, more than half of the pages provided
      are not in any way related to the claims in plaintiﬀ’s complaint, and it appears that
      the irrelevant documents were included merely so Edison Township can say they
      provided an additional 400 pages of documents. In RPD no. 1 plaintiﬀ is seeking
      the following items:

         Complete personnel/employee/human resources file or records of police
         officer Paul L. Pappas, in its entirety, which should include but not be limited
         to the following items: (a) initial resume and/or application; (b) all job
         descriptions; (c) all performance evaluations; (d) all education and training
         records (including any diversity and/or racial sensitivity training) during his
         tenure; (e) any and all commendations and/or recognition for excellence,
         and/or outstanding performance; (f ) any and all promotions; (g) all
         complaints and/or grievances filed by or against him from any source; (h) any
         and all documents related to any disciplinary actions taken against him; (i)
         any and all performance improvement plans issued to him during his
         employment with Edison, and all Internal Affairs documents not already
         produced.

      After a cursory review of the documents defendant provided on Mar. 19, 2021, it
      appears that they have produced at least some documents responsive to categories
      (a) through (f ), however, to date Edison has failed to provide any documents in
      response to categories (g) and (i), and they are intentionally withholding all the
      documents in category (h) except for the 15 one-page summaries that were
      produced Dec. 2, 2020. Further, to the extent Edison has provided these
      documents at all, they were due six months ago, but plaintiﬀ has just now
      received them, just two months prior to the discovery cutoﬀ. Much of the
      information provided in these documents includes summaries of former Oﬃcer




                        LEGAL PROS FOR YOUR INTERNET WOES S M


                                      https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 3 of 7 PageID: 376


                                                                                           Hon. Leda Dunn Wettre
                                                                                                        23-Mar-21
                                                                                                            3 of 5




      Pappas’s medical and psychiatric records; plaintiﬀ still needs to subpoena the
      complete records from each of the practitioners identified, but because defendant
      withheld these documents for six months plaintiﬀ will likely be unable to complete
      this by the discovery cutoﬀ.

      To date, defendant Edison Township has provided virtually zero documents
      responsive to RPD nos. 2 through 101 in plaintiﬀ’s first set of requests for
      production (propounded Aug. 19, 2020). Edison has also failed to produce any
      documents identifying inter-departmental communications and those with third
      parties, which are related to the plaintiﬀ (RPD no. 14), as well as anything related
      to its document/data retention policies (RPD no. 16). Finally, Edison Township
      has still not provided its written responses to plaintiﬀ’s first set of requests for
      production (propounded Aug. 19, 2020).2

              Requests for Production Propounded to Chief Bryan

      On Mar. 2, 2021 I received defendant Thomas Bryan’s responses to plaintiﬀ’s first
      set of requests for production (propounded Aug. 19, 2020). In those responses,
      Defendant Bryan has refused to provide any documents responsive to RPD no. 9,
      failed to identify any documents provided in response to RPD no. 14, and has
      indicated that documents were produced in response to RPD nos. 4 & 7 by Edison
      Township, when in fact most of those documents are being withheld. Finally,
      Chief Bryan indicates in his responses that he has had no communications with
      either of the two senior oﬃcers currently assigned to the internal aﬀairs unit,



      1
           These are requests for various departmental policy and procedure manuals (SOGs) and
           a request for the department’s union labor contract as it pertains to the employment and
           discipline of police oﬃcers.
      2
           In defense cousel’s letter dated Mar. 19, 2021, he stated: “I will be working with
           appropriate representatives of the Township in order to oﬀer you a plenary response to
           plaintiﬀ's First Set of Requests for Document Production directed to the Township, but
           I do not expect to be in a position to do so prior to our scheduled teleconference with
           Magistrate Judge Wettre on March 30, 2021.” (See Letter from Alan J. Baratz to Joseph
           A. Bahgat, Mar. 19, 2021, enclosed.)



                         LEGAL PROS FOR YOUR INTERNET WOES S M


                                        https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 4 of 7 PageID: 377


                                                                                              Hon. Leda Dunn Wettre
                                                                                                           23-Mar-21
                                                                                                               4 of 5




      which simply cannot be true (RPD nos. 10 & 11).

                                OTHER DISCOVERY MATTERS
      Since the parties filed their joint discovery dispute letter defendants have not
      provided any supplemental responses to interrogatories; the deficiencies
      highlighted in the joint letter therefore remain deficient. Defendants have still not
      tendered any formal response to plaintiﬀ’s August 2020 settlement demand, nor
      have defendants tendered any counteroﬀer.

      Plaintiﬀ is not in default or deficient on any of her discovery obligations to
      defendants. On Mar. 19, 2021, defense counsel proposed five potential dates to
      take plaintiﬀ’s deposition, to which I provided a timely response, scheduling the
      deposition for Apr. 20, 2021. But because defendants continue to withhold key
      discovery, I am still not in a position to take any of the defendants’ depositions.

                                           CONCLUSION
      Defendant Edison Township has not been participating in this litigation in good
      faith, and has been taking full advantage of the fact that they have counsel who is
      paid by the hour, but whom they themselves do not have to pay. This power
      disparity has put plaintiﬀ at a significant disadvantage here, and is tantamount to a
      deprivation of justice. It is therefore imperative, and plaintiﬀ therefore renews her
      request that the court enter an order granting the following relief under Fed. R.
      Civ. P. 37(a)(3)(B):

          1) Compelling defendants to produce the outstanding categories of
             documents identified above;

          2) Directing defendants to pay plaintiﬀ’s reasonable attorney’s fees incurred
             in bringing this application to force defendants’ compliance, pursuant to
             Fed. R. Civ. P. 37(a)(5)(A);3



      3
           Plaintiﬀ requests 14 days from the date of the order to allow the preparation and filing of
           a certification of services for the time spent dealing with defendants’ non-compliance.



                          LEGAL PROS FOR YOUR INTERNET WOES S M


                                         https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 5 of 7 PageID: 378


                                                                                Hon. Leda Dunn Wettre
                                                                                             23-Mar-21
                                                                                                5 of 5




         3) Directing that if defendants do not produce the said documents within 10
            days, that a subsequent order will be entered striking defendants’ answer
            and aﬃrmative defenses, and directing that plaintiﬀ be entitled to an
            adverse inference related to subject matter of withheld documents and
            evidence.

                                        Respectfully yours,



                                         Joseph A. Bahgat
      JAB/
      Enclosure

      CC:   All counsel of record (by CM/ECF)




                       LEGAL PROS FOR YOUR INTERNET WOES S M


                                    https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 6 of 7 PageID: 379
                   WEINER LAW GROUP.
                                        629 Parsippany Road
                                    Parsippany, New Jersey 07054
ALAN J. BARATZ                   P (973) 403-1100 F (973) 403-0010
Member of the Firm                         www.weiner.law                    abaratz@weiner.law

                                             March 19, 2021

VIA: E-mail: loe@privacyfirm.law
Joseph A. Bahgat, Esq.
197 Buckhill Road
Albrightsville, PA 18210

               Re: C r i s t a Pemberton v. Township of Edison et al.
                      Civil Action No: 2:20-cv-04411
                      Claim No: 2018146601
                      DOL: March 19, 2018
                      Our File No: 88641

Dear Mr. Bahgat:

        I received your March 16, 2021 correspondence. I trust you will recall that initially in my
letter o f February 5, 2021 I offered the Township's objection to plaintiff s Second Set o f
Requests for Document Production, and subsequently in my letter o f February 12, 2021 I
referenced that my clients "stand by the objections that I had memorialized in my letter o f
February 5, 2021, to plaintiff's Second Set of Requests for Document Production that you served
with your e-mail o f February 2, 2021." I also memorialized the objection to that additional
discovery request in my most recent correspondence to Judge Wettre (ECF No. 33). I can report
no change in the Township's position regarding that issue.

        I trust that you received with my letter of March 2, 2021 Chief Bryan's responses to
plaintiffs First Set of Requests for Production of Documents. I am currently working with my
client to offer you a plenary response to plaintiffs First Set o f Requests for Production o f
Documents served on the Township, but I am now in a position to provide an initial response on
behalf of the Township to Item No. 1 o f plaintiffs First Set o f Requests for Production o f
Documents. Attached hereto are copies of all training records concerning NJCJIS Courses and
Testing in which defendant Pappas participated over the period of 2013 through 2017. Those
documents are Bates stamped "PAPPAS 2013-17 CJIS 0001 — 0202. A l s o attached are all
materials from defendant Pappas' personnel/employment file maintained by the Township o f
Edison, which have been Bates stamped "PAPPAS EMP. 0001 — 0200.

       I will be working with appropriate representatives of the Township in order to offer you a
plenary response to plaintiff's First Set o f Requests for Document Production directed to the
Township, but I do not expect to be in a position to do so prior to our scheduled teleconference
with Magistrate Judge Wettre on March 30, 2021.

        Finally, I would like t o proceed with Crista Pemberton's deposition v i a ZOOM
teleconference. I am currently available April 6, 12, 19, 20, and 21, 2021 beginning at 10:00
a.m. Please be advised that I intend for plaintiff's deposition to be videotaped, and please let me
know on which of those several dates you and your client can be available.


                       Parsippany + Red Bank + Bridgewater + New York City
 Case 2:20-cv-04411-MCA-AME Document 36 Filed 03/23/21 Page 7 of 7 PageID: 380
Joseph A. Bahgat, Esq.                                                   Page 2
Re: C r i s t a Pemberton v. Township of Edison et al.
Civil Action No: 2:20-cv-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641



          Thank you.

                                               Very truly yours,

                                               WEINER LAW GROUP LLP

                                                               /
                                               B:
                                                      Alan J. Baratz
                                                      A Member of the Firm
AJB:tb
Attachments
cc: S u s a n Lovett, Qual-Lynx (via e-mail)(w/o attachments)
       Jeremy Solomon, CJJIF Solicitor (via e-mail) (w/o attachments)
       Lieutenant Ted Hamer (via e-mail) (w/o attachments)
       Police Chief Thomas Bryan (via e-mail) (w/o attachments)
1986675v1 88641 lir to baghat ajb 3-19-20215
